                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 KAITLIN M. LARSEN,                                   Civil No. 18-2191 (JRT/HB)

                                   Plaintiff,
                                                       ORDER GRANTING
 v.                                                  PLAITIFF’S MOTION TO
                                                       DISMISS OR STRIKE
 ISANTI COUNTY; and TARAN                            DEFENDANT LEIGHT’S
 LEIGHT and JACOB ZIGAN, in their                       COUNTERCLAIM
 individual and official capacities,

                                Defendants.


       Zorislav R. Leyderman, THE LAW OFFICE OF ZORISLAV R.
       LEYDERMAN, 222 South Ninth Street, Suite 1600, Minneapolis, MN
       55402, for plaintiff.

       Cally R. Kjellberh-Nelson and Dyan J. Ebert, QUINLIVAN & HUGHES,
       PA, P.O. Box 1008, Saint Cloud, MN 56302, for Defendant Isanti County.

       Ryan L. Kaess, KAESS LAW LLC, 101 Fifth Street East, Suite 1150, St.
       Paul, MN 55101, for Defendant Taran Leight.

       Michael T. Rengel, PEMBERTON SORLIE RUFER & KERSHNER,
       110 North Mill Street, Fergus Falls, MN 56537, for Defendant Jacob Zigan.


       Plaintiff Kaitlin Larsen filed this action on July 26, 2018, alleging that Defendant

Taran Leight engaged in acts of sexual misconduct against her while she was an inmate at

the Isanti County Jail. (Compl. ¶¶ 9-16, July 26, 2018, Docket No. 1.) Larsen alleges,

among other things, that: (1) in July 2017, Leight initiated sexual conversations with her

through text message and the jail intercom system; (2) on July 27, 2017, Leight came into

her cell, asked her to “spread her legs” so that he could see her vagina, and encouraged her


                                           -1-
to manually stimulate her vaginal area while he watched; (3) on July 28, 2017, Leight

forcibly placed Larsen’s hand on his genital area; and (4) Leight told Larsen to keep these

acts and advances a secret, threatening that she would lose her job as the jail trustee if she

told anyone. (Id.) Larsen complied with Leight’s demands because she feared for her

safety, feared that she would be reprimanded, disciplined, or otherwise punished, and

feared that she would lose her job as the jail trustee. (Id. ¶¶ 9, 12.)

       Leight was served with a copy of the Summons and Complaint on August 24, 2018.

(Decl. of Zorislav R. Leyderman (“Leyderman Decl.”) ¶ 6, Ex. 5, Nov. 14, 2018, Docket

No. 14.) Leight did not file an answer or otherwise respond to the Complaint within the

21 days required by law. Rather, Leight filed his answer on October 24, 2018, 40 days

after the deadline. (Def. Leight’s Answer, Oct. 24, 2018, Docket No. 9.) Leight’s filing

included a counterclaim alleging that Larsen defamed him by reporting to a male

corrections officer at Isanti County Jail that he had sexually assaulted and harassed her.

(Id. at 4.) He alleged that Larsen’s statement was false and that she knew it was false. (Id.)

Leight did not seek leave of the Court to file a late pleading, nor did his Answer and

Counterclaim contain any explanation for his late filing.

       Presently before the Court is Larsen’s Motion to Dismiss or Strike Leight’s

Counterclaim. (Pl.’s Mot. to Dismiss, Nov. 14, 2018, Docket No. 12.) Larsen asks the

Court to dismiss Leight’s Counterclaim on the grounds that it fails to state a claim upon

which relief can be granted or to strike it because it was untimely. (Pl.’s Mem. Supp. at 3,

Nov. 14, 2018, Docket No. 13.) Leight declined to respond to the motion.




                                             -2-
       Leight’s Counterclaim was untimely, and he has neither provided justification for

the late filing nor opposed Larsen’s Motion. As such, the Court will grant Larsen’s Motion

and will strike Leight’s Counterclaim.

       Larsen also seeks to supplement the record with the Order and Warrant of

Commitment that was entered in Leight’s criminal prosecution. (Pl.’s Mot. to Supp., Jan.

22, 2019, Docket No. 25.) Because the Court can grant Larsen’s Motion to Dismiss or

Strike without considering this additional evidence, the Court will deny her Motion to

Supplement the Record as moot.


                                      DISCUSSION


       Under Federal Rule of Civil Procedure 12(a)(1)(A), responsive pleadings must be

filed within 21 days of service on the defendant. Leight filed his Answer and Counterclaim

61 days after he was served, or 40 days late.

       District courts have considerable discretion when ruling on motions to strike. See

Nationwide Ins. Co. v. Cent. Mo. Electric Coop., Inc., 278 F.3d 742, 748 (8th Cir. 2001).

Pleadings may be stricken when they are untimely. See, e.g., United States v. Lot 65 Pine

Meadow, 976 F.2d 1155, 1156-57 (8th Cir. 1992); Semmelman v. Mellor, No. CIV. 05-644

MJD/AJB, 2006 WL 90094, at *3 (D. Minn. Jan. 13, 2006).

       Leight could have availed himself of Federal Rule of Civil Procedure 6(b), which

allows a court to extend the time for filing pleadings upon either a motion filed before the

original deadline or a motion filed after the deadline if the filer shows “excusable neglect”




                                            -3-
for the delay. But Leight has filed no such motions and has given no explanation for his

late filing. He also declined to respond to the present Motion.

       Leight’s failure to move for an extension of time justifies striking his counterclaim.

Furthermore, the Court sees no evidence that would justify consideration of his untimely

filing. In considering whether to extend time based on excusable neglect, a court considers

prejudice to the non-moving party, length of delay, impact of the delay on the proceedings,

whether the movant acted in good faith, and any meritorious defenses. Gold’n Plump

Farms Ltd. P’ship, LLP v. Midwest Warehouse & Distribution Sys., Inc., No. CIV. 12-3198

JRT/LIB, 2014 WL 107777, at *10 (D. Minn. Jan. 10, 2014) (citing Chorosevic v. MetLife

Choices, 600 F.3d 934, 946 (8th Cir. 2010)).

       While the Court does not see a significant impact of Leight’s untimely filing on

these proceedings, scheduling deadlines are “important tool[s] in controlling litigation” in

district courts, particularly in light of “heavy caseloads and clogged court calendars.”

Luigino's, Inc. v. Pezrow Companies, 178 F.R.D. 523, 525 (D. Minn. 1998) (internal

citations omitted).

       Furthermore, because Leight failed to explain his late filing, there is no evidence for

the Court to consider regarding prejudice, the reasons for the delay, and whether he acted

in good faith. This lack of explanation is even less justified given the significant length of

the delay: 40 days. Cf. Lot 65 Pine Meadow, 976 F.2d at 1157 (affirming district court

order granting motion to strike appellant’s claim (filed 13 days late) and answer (filed 6

days late) and denying motion for extension of time).




                                            -4-
       Finally, Larsen has presented a meritorious defense to Leight’s counterclaim of

defamation.     Under Minnesota law, defamation consists of:                (1) a statement,

(2) communicated to someone other than the plaintiff, (3) that is false, and (4) that tends to

harm the reputation of the claimant or to lower his esteem in the community. Stuempges

v. Parke, Davis & Co., 297 N.W.2d 252, 255 (Minn. 1980). “Truth . . . is a complete

defense . . . . ” Id. Statements that are substantially true are also not actionable, and “minor

inaccuracies of expression or detail are immaterial.” McKee v. Laurion, 825 N.W.2d 725,

730 (Minn. 2013).

       Larsen has submitted evidence that Leight was criminally charged for his sexual

misconduct towards her and that he has since pled guilty to the charges. (Pl.’s Mem. Supp.

at 2-3; Leyderman Decl. ¶¶ 2-4, Exs. 1-3.) Leight does not dispute this evidence. Larsen

has presented a meritorious defense to the defamation claim through undisputed persuasive

evidence that her report of sexual misconduct to a corrections officer was substantially true.

       Because Leight’s Counterclaim was untimely, he has offered no explanation for the

delay, and he has not opposed Larsen’s Motion, the Court will grant Larsen’s Motion and

will strike Leight’s Counterclaim.


                                           ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Plaintiff’s Motion to Dismiss Defendant Leight’s Counterclaim [Docket No.

12] is GRANTED;



                                             -5-
        2.    Defendant Leight’s Counterclaim is STRICKEN from his Answer [Docket

No. 9]; and

        3.    Plaintiff’s Motion to Supplement the Record [Docket No. 25] is DENIED as

moot.


DATED: January 25, 2019                                   _____s/John R. Tunheim___
at Minneapolis, Minnesota.                                    JOHN R. TUNHEIM
                                                                  Chief Judge
                                                           United States District Court




                                         -6-
